 In the Matter of STACY M. NICKERSON AND CARL WERTHEN, DOINGBUSINESS AS NATIONAL TOOL COMPANY, EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF FIREMEN & OILERS, POWERHOUSE EMPLOYEES,OPERATORS AND MAINTENANCE MEN, A. F. L., PETITIONERCase No. 1-RC-166.-Decided July 08, 1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on May 10, 1948, before Leo J. Halloran, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer is engaged in the manufacture of tools, dies, and jigsat its plant in Brockton, Massachusetts.During the 6-month periodended December 31, 1947, it purchased between $8,500 and $9,000worth of raw materials, of which approximately 10 percent was pur-chased outside the Commonwealth of Massachusetts.During thesame period, it manufactured finished products valued at more than$15,000, all of which were sold within the Commonwealth of Mas-sachusetts, some to firms engaged in interstate commerce.The Employer takes no position as to whether its operations affectcommerce within the meaning of the Act, but has submitted the issuefor determination by the Board.Although we do not find that theoperations of the Employer are unrelated to commerce, we believethat the effect of such operations on interstate commerce is so insub-stantial that to assert jurisdiction in this case would not effectuate thepolicies of the Act.,'The petition, therefore, will be dismissed.IMatter of Sulsky ManufacturingCo.,71N. L. R. B. 1398.78 N. L. R. B., No. 72.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Stacy M. Nickerson and Carl Werthen,doing business as National Tool Company, Brockton, Massachusetts,filed herein by International Brotherhood of Firemen & Oilers, Power-house Employees, Operators and Maintenance Men, A. F. L., be, andit hereby is; dismissed.